U.S. v. Cooper



IN THE CASE OF
UNITED STATES, Appellee
v.
Jon A. COOPER, Captain
U.S. Air Force, Appellant
 
No. 98-0704
Crim. App. No. 32388
 
United States Court of Appeals for the Armed
Forces
Argued January 14, 1999
Decided August 12, 1999
SULLIVAN, J., delivered the opinion of
the Court, in which COX, C.J., and CRAWFORD and EFFRON, JJ., joined. GIERKE,
J., filed an opinion concurring in part and in the result.

Counsel
For Appellant: Captain Teresa L. Davis
(argued); Colonel Douglas H. Kohrt and Lieutenant Colonel Ray
T. Blank, Jr. (on brief).
For Appellee: Major Ronald A. Rodgers
(argued); Colonel Anthony
P. Dattilo (on brief); Lieutenant
Colonel Michael J. Breslin.
Military Judge: Dennis E. Kansala
 


THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE PUBLICATION.


Judge SULLIVAN delivered the opinion of the
Court.
During August of 1996, appellant was tried
by a general court-martial composed of members at McConnell Air Force Base,
Kansas. Contrary to his pleas, he was found guilty of 4 specifications
of conduct unbecoming an officer by masturbating in public view and 3 specifications
of indecent exposure, in violation of Articles 133 and 134, Uniform Code
of Military Justice, 10 USC §§ 933 and 934, respectively. On
August 21, 1996, he was sentenced to a dismissal, confinement for 1 month,
and total forfeitures. On October 17, 1996, the convening authority reduced
the monthly forfeiture, but otherwise approved this sentence. The Court
of Criminal Appeals dismissed the 3 specifications of indecent exposurebecause
they were multiplicious for findings, unpub. op. at 2, but it affirmed
the remaining findings of guilty and the approved sentence in an unpublished
decision dated December 31, 1997.
On August 28, 1998, this Court granted review
on the following issue:



WHETHER THE MILITARY JUDGE PREJUDICED APPELLANT
BY ABANDONING HIS IMPARTIAL ROLE AND WRONGFULLY REPRIMANDING TRIAL DEFENSE
COUNSEL BEFORE THE MEMBERS FOLLOWING DEFENSE COUNSELS COMPLAINT TO THE
MILITARY JUDGE THAT HE APPEARED TO BE HELPING THE PROSECUTION PERFECT THEIR
CASE, AND BY WRONGFULLY COMMENTING ON THE QUALITY OF THE EVIDENCE.



Although some of the judges comments may have
been improper, we hold that his conduct in its entirety did not plainly
cause him to lose his impartiality or the appearance of impartiality required
of him as a judge at this court-martial. See United States v.
Acosta, 49 M.J. 14, 18 (1998); see also United States
v. Adkins, 741 F.2d 744, 748 (5th Cir. 1984); see generally
United States v. Powell, 49 M.J. 460
(1998) (military plain-error rule).
The record of trial in this case shows that
the military judge stated the following to the members after a recess taken
during the Governments case in chief:



MJ: Members of the court, during that
last recess, Captain Dulaney, the assistant defense counsel, made a remark
to me, thanking me for helping perfect the Governments case, presumably,
through the questions I asked. Let me just note the following as strongly
as I can. It is certainly not my intention, as the trial judge, to help
perfect the case for either side, and certainly, you must disregard any
comment, expression, or gesture made by me during the course of this trial
which might seem to indicate an opinion on my part as to whether the accused
is guilty or not guilty, because thats for you to decide. And, by way
of explanation, I only note that the questions I asked are hopefully to
facilitate the proceeding. As an outsider, things that might be clear as
gin to counsel are not clear to me. Its one of my duties to try to keep
the confusion factor down, to anticipate, after doing this for whats going
on my ninth year now, things that may be of concern in deliberations that
get you wrapped around an axle for hours on end, when they need not, and
also to avoid the recalling of witnesses such as, "How do you know this
happened on the 26th of January?" for example, to get this trial
completed in a timely fashion. So dont indicate or conclude from any of
my questions that I am trying to help either side. And I can only say that
Im most disappointed that Captain Dulaney would indicate that to me.
Now, having halfway chewed him out, certainly,
dont hold any of that against his client, Captain Cooper. But, in
the event my questions of the last witness were such that it raised any
of that in any of your minds, please take this last instruction to heart.
Trial counsel, call your next witness, please.



(Emphasis added.)
The Court of Criminal Appeals summarized additional
facts from the record which gave rise to the granted issue, as follows:



The military judge had, in fact, asked
several pointed questions of the prosecution witnessquestions the trial
counsel probably should have asked.
The second of these allegations refers to a
defense attempt to introduce a videotape, taken by the appellants wife
from the appellants back deck. The video was evidently short and of poor
quality. After the defense counsel played the videotape for the witness
(the appellants wife), the military judge said: "This is why still
photographs are better. Let the record reflect that this video was jumping
all around, and now we have a darkno screen at all."
Defense counsel rewound the tape and played
it again for the witness, asking questions about things depicted on the
tape. When he had concluded, the military judge again vented:
 
I dont know what to say about this video,
members. Why we didnt have still photographs is beyond me. But [defense
counsel] cover the ground with the witness, would you, as far as whether
it describes the scene, distances, and things like that, or Im going to
tell the members to disregard, because that is horrible.
* * *
There was no objection, on the record, to
any of the judges commentstherefore, once again, we must approach
this issue with a "plain error" analysis. We note at the outset that this
military judge was more aggressive in his use of "clarifying questions"
than many judges would dare. However, in the absence of objection on the
record, it is very difficult to find plain error. The appellant was represented
by two qualified military counsel, who were present when all of the comments
above were made. There were a number of avenues they could have pursued
had they felt the military judge was demonstrating partiality, including
voicing their concerns in an Article 39(a) session and, if they still felt
aggrieved, moving for a mistrial. If counsel, who were present, didnt
feel the need to take some action during the trial, we are loath to find
plain error on a sterile record.



Unpub. op. at 3-5 (emphasis added).

___ ___ ___
For the first time on appeal, appellant challenges
certain questions and comments of the military judge made during his trial
in the presence of the members of his court-martial. He particularly asserts
that the military judges questioning of certain witnesses perfected the
Governments case and his comments to members unfairly criticized defense
counsel and disparaged defense videotape evidence. He contends that such
improper judicial conduct in this close case prejudicially denied him his
constitutional right to an "unbiased and impartial" judge (see Tumey
v. Ohio, 273 U.S. 510 (1927)), and his additional military due process
right to a judge who appears fair and impartial. See United States
v. Ramos, 42 M.J. 392, 396 (1995); United States v. Reynolds,
24 M.J. 261, 264 (CMA 1987). We disagree.
The first question we will address is whether
the military judges conduct, i.e., his questions and comments,
denied appellant his constitutional right to an impartial judge sitting
at his court-martial. Appellant generally cites Tumey for this claim
but proffers no legal standard from that Supreme Court decision other than
that it is "[d]enial of due process for an individual to be tried by a
judge who is not unbiased and impartial." Final Brief at 11. Although we
agree that appellant is entitled to a fair and impartial judge, we see
no systemic constitutional infirmity in appellants case similar to that
found in Tumey.
Tumey was tried by the mayor of his village
for unlawfully possessing intoxicating liquor, a trial procedure authorized
by state statute. The accused objected to trial by the mayor on the basis
that by statute the mayor received a fee for costs if an accused was convicted
but he would not receive such a fee if the accused was acquitted. The Supreme
Court held trial by a judge who "has a direct, personal, substantial pecuniary
interest in reaching a conclusion against" an accused violated constitutional
due process of law. Id. at 523. Those facts do not exist in this
case, and no other direct, personal, substantial, pecuniary or other disqualifying
interest in appellants conviction has been alleged or shown to exist for
this military judge.
The next question we will address is whether
the judges conduct noted above denied appellant his military due process
right to a judge who appears impartial throughout his court-martial. See
Ramos, supra, and RCM 801(c), Discussion, Manual for Courts-Martial,
United States (1995 edition)*;
see
also United States v. Bishop, 11 USCMA 117, 120, 28 CMR 341,
344 (1960). For the first time on appeal, he asserts that the military
judge asked too "many questions helpful to the prosecution"; "ridiculed
defense counsel" for objecting to this perfection of the prosecutions
case; and adversely commented on the poor quality of the defense evidence.
Final Brief at 11. He concludes by arguing that his case was close and
the military judges curative instructions were not sufficient to prevent
the members from being adversely prejudiced by the judges appearance of
favoring the prosecution. See United States v. Lindsay, 12
USCMA 235, 239, 30 CMR 235, 239 (1961). We again disagree.
Initially, we note that military practice and
procedure expressly provide for questioning of witnesses by a military
judge (see Mil. R. Evid. 614(b), Manual, supra), and our
case law requires that it be done in a fair and impartial manner. See
Acosta, 49 MJ at 17; United States v. Hill, 45 M.J. 245, 249 (1996).
Here, defense counsel did not object on the record to any of the military
judges questions (see Mil. R. Evid. 614(b)), or move to disqualify
the judge on the basis of these questions under RCM 902(a) and (d). This
failure to act by defense counsel strongly suggests that the defense did
not believe these questions caused the military judge to lose his impartiality
or his appearance of impartiality on this basis. Acosta,
supra
at 18; Hill, supra at 249.
We further note that appellants post-trial
attack on the military judges questioning as prosecution-oriented is not
persuasive. We have reviewed the record where he asserts such prosecutorial
questioning occurred and find those judicial inquiries to concern matters
previously covered by trial counsel or defense counsel. Acosta,
supra
at 18. Moreover, the mere fact that the answers to these questions may
help or hurt one partys case does not suggest partiality, especially where
the military judge makes clear his neutral purpose in asking these questions.
Id.
at 17-18; Lindsay, 12 USCMA at 239, 30 CMR at 239. Here, the judge
explained to the members, albeit belatedly, the neutral intent of his questions
to avoid confusion for the members and the inconvenience of recalling witnesses.
See Reynolds, 24 MJ at 264 (harsh comments reflecting judges
"control of the proceedings" not improper).
Finally, the military judge gave unequivocal
instructions to the members that they should not view his questions as
indicating a pro-prosecution opinion on his part in this case. He further
instructed them that it was their duty to decide appellants guilt or innocence
and they must disregard anything the military judge said which might seem
to indicate that he had an opinion concerning appellants guilt or innocence.
Acosta,
supra
at 18. In view of all these circumstances, we conclude that the military
judges questions created no reasonable doubt as to appellants court-martials
legality, fairness, and impartiality.
See Acosta,
supra
at 19; Ramos, 42 MJ at 396;
Reynolds, supra at 265.
Turning next to the military judges averred
humiliation of defense counsel, we think this claim is somewhat overstated.
After the military judge instructed the members to draw no inference from
his questions as to his personal opinion in this case, he did gratuitously
note his disappointment that defense counsel had raised this issue. Moreover,
he further stated to the members that he "halfway chewed him [defense counsel]
out" for raising this concern. Nevertheless, we conclude that the military
judges personal expression of irritation with defense counsel before did
not divest him of the appearance of impartiality required for a court-martial.
See
United States v. Horne, 44 M.J. 216, 217 (1996) citing
Liteky v. United
States, 510 U.S. 540 (1994); see 555 ("[J]udicial remarks during
the course of a trial that are critical or disapproving of, or even hostile
to, counsel, the parties, or their cases, ordinarily do not support
a bias or partiality challenge." (Emphasis added.)).
Several reasons exist for our conclusion that
this is not an extraordinary case requiring reversal of appellants conviction.
First, defense counsel lodged no objection to the military judges curative
instructions on the grounds that the judges comments further evidenced
his bias for the Government. See RCM 801(g) (effect of failure to
raise defenses or objections). Moreover, he made no motion to disqualify
the military judge from continuing to sit in this case on the basis of
these judicial remarks. See Acosta, supra at 18. Third,
the judges reprimand, although probably unjustified and certainly improper
before the members, was no more than a mild rebuke of defense counsel ("having
halfway chewed him out"). Finally, the now-challenged comments were couched
within unequivocal instructions from the judge protecting appellant from
any impermissible use of his comments. In these circumstances, we conclude
that they plainly created no reasonable doubt concerning the integrity
of this court-martial. See Reynolds, supra at 264
(even harsh comments can be used by judge to exercise control over proceedings);
Liteky,
supra
at 536 ("even a stern and short-tempered judges ordinary efforts at courtroom
administration . . . remain immune").
Finally, we turn to the military judges comments
on the poor quality of the defenses videotape evidence. Article 26(a),
UCMJ, 10 USC § 826(a), generally provides that a "military judge shall
preside over each open session of the court-martial to which he has been
detailed." Moreover, RCM 920(e)(7) states that "[i]nstructions on findings
shall include . . . (7). Such other explanations, descriptions, or directions
as may be necessary and which are properly requested by a party or which
the military judge determines, sua sponte, should be given." (Emphasis
added.) The drafters of this Presidential Rule commented on its meaning
in the Discussion to this Rule, as follows:



The military judge may summarize and comment
upon evidence in the case in instructions. In doing so, the military
judge should present an accurate, fair, and dispassionate statement of
what the evidence shows; not depart from an impartial role; not assume
as true the existence or nonexistence of a fact in issue when the evidence
is conflicting or disputed, or when there is no evidence to support the
matter; and make clear that the members must exercise their independent
judgment as to the facts.



(Emphasis added.) We think this same rule should
apply to comments on evidence made during trial. See generally
S. Childress and M. Davis, 2 Federal Standards of Review §
11.15 (2d edition 1992).
Here, the military judges comments on the
poor quality of the defense videotape evidence, if viewed in isolation,
may have been improper under the above standard. But cf.
Reynolds,
24 MJ at 264. However, he had implicitly admitted this defense evidence
without viewing the video on the basis of the Governments lack of "objection
to it." Moreover, he did so despite his stated preference for still photographic
evidence. Thus, his initial comments after seeing the tape more accurately
suggest his frustration with the form of this evidence, not the party presenting
it. Finally, his later comments were expressly directed to helping the
defense present this evidence to the members in a more understandable fashion
which defense counsel did without objection. Thus, in proper context, these
comments lose their impermissible biased flavor. See generally
Mil. R. Evid. 104(b) (conditions for admission of evidence).
Nevertheless, assuming that these evidentiary
comments might possibly be perceived as unfair, that is not enough for
reversal. See also Adkins, 49 MJ at 748. The burden
was on appellant to make an objection to these comments. RCM 920(f) provides:



(f) Waiver. Failure to object to an
instruction or to omission of an instruction before the members close to
deliberate constitutes waiver of the objection in the absence of plain
error. The military judge may require the party objecting to specify of
what respect the instructions given were improper. The parties shall be
given the opportunity to be heard on any objection outside the presence
of the members.



See also Mil. R. Evid. 103(a)(1)
(requirement for specific evidentiary objection). Appellant made no such
objection and, therefore, a plain-error analysis is appropriate. We agree
with the appellate court below that, in view of the circumstances noted
above, these unchallenged comments did not clearly or obviously raise a
reasonable doubt concerning this judges impartiality. See Acosta,
supra
at 18; see also Powell, 49 MJ at 463 ("that the error
be plain, that is, clear or, equivalently, obvious") (internal quotation
marks omitted).
The decision of the United States Air Force
Court of Criminal Appeals is affirmed.
FOOTNOTE:
* All
Manual provisions are cited to the version applicable at trial. The 1998
version is unchanged, unless otherwise indicated.
 
 
GIERKE, Judge (concurring in part and in the
result):
There are three aspects to the granted issue:
(1) the military judges questioning of the witnesses; (2) the military
judges chiding of defense counsel for objecting to his questioning; and
(3) the military judges comments on the defense evidence.
For reasons not apparent on the record, assistant
defense counsel did not object in open court but instead voiced his objection
during a recess. The military judge described this off-the-record objection
as follows: "Members of the court, during that last recess, Captain [D],
the assistant defense counsel, made a remark to me, thanking me for helping
perfect the Governments case, presumably, through the questions I asked."
In my view, this informal, out-of-court objection was the functional equivalent
of an RCM 802 conference. Once assistant defense counsel voiced his objection
to the military judges questions, the military judge had two options:
(1) Treat it as a defense objection and make
it a matter of record in accordance with RCM 802(b); or
(2) Inform counsel that he would not entertain
such an objection off the record and require that the objection be made
on the record in open court.
If the military judge had exercised the second
option and defense counsel did not make his objection on the record, I
would agree with the majority that it was waived. Since, however, the military
judge exercised the first option, I believe that the first two aspects
of the granted issue were preserved for appellate review. Because
defense counsel did not object to the military judges comments on the
evidence, I join the majority in holding that there was no plain error
as to the third aspect.
I concur in the result, for the reasons set
out below.
Questioning the Witnesses. A military
judge must scrupulously avoid "even the slightest appearance of partiality."
United
States v. Ramos, 42 M.J. 392, 396 (1995). A military judges "influence
. . . is necessarily and properly of great weight," and his "last word
is apt to be the decisive word." United States v. Clower, 23 USCMA
15, 18, 48 CMR 307, 310 (1974) (internal quotation marks omitted). On the
other hand, because military judges are more than "mere referees," it is
appropriate for them to take an active part in the trial. Thus, while military
judges may not become partisan advocates, they may and "sometimes must
ask questions . . . to clear up uncertainties in the evidence or to develop
the facts further." Ramos, supra at 396. "The legal test
. . . is whether, taken as a whole in the context of this trial," the trials
"legality, fairness, and impartiality were put into doubt by the military
judges questions." United States v. Acosta, 49 M.J. 14, 18 (1998)
(internal quotation marks omitted). The test is applied through the eyes
of a reasonable person. Ramos, supra at 396. I conclude that
a reasonable person, viewing the questions of the military judge in a proper
context, would not doubt the impartiality of the military judge in this
case. See United States v. Acosta, supra.
Chiding Defense Counsel. I agree with
the majority that it was inappropriate for the military judge to chide
the defense counsel for objecting to his questions. The military judge
"must be circumspect in what he says to the parties." United States
v. Loving, 41 M.J. 213, 253 (1994), affd on other grounds, 517
U.S. 748 (1996). Nevertheless, the context of the military judges remarks,
including his detailed cautionary instruction, satisfy me that a reasonable
person would not doubt his impartiality. 41 M.J. at 253, citing Liteky
v. United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157 (1994); United
States v. Ramos, supra.
Comments Regarding Evidence. "Generally,
a judges comment on the evidence is a matter within the judges sound
discretion." He abuses his discretion only if he takes "a partisan view
of the evidence." United States v. Damatta-Olivera, 37 M.J. 474, 479
(CMA 1993). In this case, the military judge expressed impatience with
the poor technical quality of videotape, but not its relevance or probative
value. He criticized the quality of the tape, not the party presenting
it. Because it is clear from the record that the military judge did not
blame appellant for the poor quality of the videotape, a reasonable person
would not have doubts about the military judges impartiality. United
States v. Ramos, supra. In my view, there was no error at all,
much less plain error.

Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Public
Notice of Hearings